DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correction of Reference Citation
In response to Applicant's telephone inquiry on February 15, 2022 regarding the last Office action, the following corrective action is taken.
The period for reply of 1 MONTH set in said Office Action is restarted to begin with the mailing date of this letter.
The Lorentz et al. reference was not correctly cited in the last Office action.  The correct citation is shown on the attached PTO-892.
A corrected copy of the Non-Final Office Action and a corrected copy of the Notice of References Cited, Form-892 of the last Office Action are enclosed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.


Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 15/941,742, filed on March 30, 2018. In response the Advisory Action of August 24, 2021, Applicant on September 30, 2021, amended Claims 1, 12 and 15. Claims 1-7 and 9-17 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

The 35 U.S.C. 101 rejection of claims 1-7 and 9-17 are hereby withdrawn pursuant to Applicant's amendments. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claims 1, 12 and 15. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 1-7 and 9-17.

Response to Arguments
Applicant’s arguments, see pg. 15-16, filed September 30, 2021, with respect to the rejection(s) of claims 1-7 and 9-17 under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 

Reasons for Patent Eligibility under 35 U.S.C. § 101
The claims are eligible under 35 U.S.C. 101 because the claim limitations, taken as a whole, do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. In particular, Claims 1, 12 and 15 do not recite a mental process because the claims require functions of additional elements that cannot be practically applied in the mind. Furthermore, the claims do not recite any methods of organizing human activity such as, fundamental economic concepts, commercial or legal interactions or managing personal behavior or relationships or interactions between people. Lastly, the claims do not recite a mathematical relationship, formula or calculation. Thus, claims 1-7 and 9-17 are eligible under 35 U.S.C. 101 because they do not recite a judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Keane et al., U.S. Patent No. 7,188,082 [hereinafter Keane], and further in view of Lorentz et al., U.S. Publication No. 2008/0218354 [hereinafter Lorentz].

Referring to Claim 1, Keane teaches: 
A computer-implemented method to process of an order to assemble eyewear, the method comprising:
obtaining order information indicative of an order to assemble an eyewear by an order processing system at an eyewear processing facility, wherein the order is first received at an order origination facility remote from the processing facility (Keane, Fig. 2B, [col. 6, ln. 60-67]), “Aspects of the invention may be practiced in a variety of other computing environments… the computer 200… is coupled to one or more lab computers 227 by way of a network 226…”; (Keane, [Col. 1, ln. 20-25], “disclosure relates generally to computer systems and methods for remotely communicating complex orders to third parties, such as eye wear prescriptions to manufacturers or lens processing labs”;  (Keane, [col. 7, ln. 23-26]), “The lab computers 227 may be associated with any manufacturer or service provider with which the user computer places an electronic order for specialized goods, services”;
determining a status of the orders by the order processing system (Keane, [col. 7, ln. 35-50]), “database 230 may have a "prescription in process" database representing all orders produced by the user computers 222 and executed on by the lab computers 227, as well as current executable program updates for order entry, current lab product selections provided by labs running the lab computers, and job status databases provided by the lab computers that reflect current status of pending orders or "jobs"”; (Keane, [col. 9, ln. 10-25]), “electronic form 300 includes additional information regarding lenses and order status”;
generating an up-to-date invoice of the order if the eyewear is ready for shipping (Keane, [col. 17, ln. 50]-[col. 18, ln. 10]), “each record is listed with the following data fields: a prescription number and patient, account and lab, status, lab invoice, and a job entered or ship date, with a number associated with the order record; (Keane, Fig. 32, [col. 18, ln. 56-57]), “a billing portion 3204 allows the operator to insert one or more billing entities with respect to a given order”; and 
generating an electronic file comprising the order information and the up-to-date invoice of the eyewear (Keane, [col. 7, ln. 40-47]), “…The database 230 may have a "prescription in process" database representing all orders… and job status databases provided by the lab computers that reflect current status of pending orders or "jobs"…”; (Keane, [col. 4, ln. 1-5]), “FIG. 19 is a flow diagram illustrating a process for generating an electronic order and transmitting it to a remote computer”; (Keane, [col. 17, ln. 50]-[col. 18, ln. 10], “each record is listed with the following data fields: a prescription number and patient, account and lab, status, lab invoice, and a job entered or ship date, with a number associated with the order record.
Keane teaches electronically ordering eyewear for manufacturing (see col. 4, ln. 47-58), but Keane does not explicitly teach: 
wherein the order processing system controls a conveyor belt to transport components of the product to a processing point within the processing facility to assemble the product, and wherein the order processing system is commutatively connected to sensors deployed along a processing path;
determining a status of the orders by the order processing system;
generating labels indicative of order information of each product by the order processing system, 
wherein the labels include optical machine-readable representations and content of the labels is dynamically updated while the product is being assembled, wherein the labels are scanned by the sensors;
However Lorentz teaches: 
wherein the order processing system controls a conveyor belt to transport components of the product to a processing point within the processing facility to assemble the product, and wherein the order processing system is commutatively connected to sensors deployed along a processing path (Lorentz, [0028]), “As another example, RFID reader 16A may record to the RFID tag process parameters or other settings that were used or sensed during the process steps performed by node 12A… RFID-tagged item 14A is then transferred from node 12A to node 12B, e.g., by way of a conveyor”; (Lorentz, [0061]), “A processor 58 (e.g., a processing core or, more specifically, a CPU) within integrated circuit 44 of RFID tag 40 executes algorithms 50 that use the sensed parameters to generate or select process control instructions and/or parameters to be applied at one or more subsequent nodes (stages) of processing (98)”; 
generating labels indicative of order information of each product by the order processing system (Lorentz, [0022]), “… FIG. 1, manufacturing process 10 is shown in simplified form to include process nodes 12A-12C ("nodes 12") for processing radio frequency identification (RFID)-tagged items 14A-14C ("RFID-tagged items 14"). In other words, nodes 12 may be stations within a manufacturing process or assembly line where discrete process steps are performed relative to items 14…”; (Lorentz, [0024]), “the information carried by RFID-tagged items 14 may include process parameters, algorithms, control instructions or other information to direct the manufacturing process steps at each of nodes 12”, 
wherein the labels include optical machine-readable representations and content of the labels is dynamically updated while the product is being assembled, wherein the labels are scanned by the sensors (Lorentz, [0022]), “… FIG. 1, manufacturing process 10 is shown in simplified form to include process nodes 12A-12C ("nodes 12") for processing radio frequency identification (RFID)-tagged items 14A-14C ("RFID-tagged items 14"). In other words, nodes 12 may be stations within a manufacturing process or assembly line where discrete process steps 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the manufacturing of ordered eyewear in Keane to include the conveyor belt, sensor and label limitations as taught by Lorentz. The motivation for doing this would have been to improve the method of remotely communicating eye wear prescriptions to manufacturers or lens processing labs in Keane (see col. 1, ln. 15-17) to efficiently include the results of improving both manufacturing and business process (see Lorentz par. 0026).

Referring to Claim 2, the combination of Keane in view of Lorentz teaches the computer-implemented method of claim 1. Keane further teaches: 
further comprising:
simultaneously processing the order with at least one additional orders to assemble at least one additional eyewear, wherein the order and the at least one additional orders are received at different order origination facilities that are remote from the processing facility (Keane, Fig. 7; Fig. 8; Fig. 9; [col. 10, ln. 55]-[col. 11, ln. 15]), “Referring to FIG. 7, an example of the electronic form 300 is shown with a drop-down menu of labs for the lab field 308… when a lab is selected, choices available for lenses, coatings and other options under the form are restricted to those provided by that lab… as shown in FIG. 8, the lab "Sutherlin Optical" provides one series of progressive lens brands in the lens manufacturer menu 404. As shown in FIG. 9, a lab "Carl Zeiss of Canada" provides a different series of lens brands in the lens manufacturer menu 404 for progressive lenses…each lab may specify how lens brands are listed in the lens manufacturer menu 404. A lab, for example, may list brands…”.

Referring to Claim 3, the combination of Keane in view of Lorentz teaches the computer-implemented method of claim 2. Keane further teaches:
further comprising arranging a processing queue of the order with respect to processing queues of the at least one additional orders based on the order information of the eyewear (Keane, [col. 8, ln. 5-20]), “client computer locally stores the order in an associated database, and the order entry application directly transmits completed order forms to a lab computer; user computer stores locally all electronic orders”.

Referring to Claim 7, the combination of Keane in view of Lorentz teaches the computer-implemented method of claim 1. Keane further teaches:
further comprising:
dynamically generating a billing statement comprising the up-to-date invoice of the order (Keane, Fig. 32, [col. 18, ln. 55-65]), “Under another alternative embodiment, shown in FIG. 32, a billing portion 3204 allows the operator to insert one or more billing entities with respect to a given order. As shown, three billing entity fields 3206 are provided, with drop-down menus to allow the operator to select, for example, the patient, or one or more health care or optical service insurers. Other options are certainly possible to permit the operator to insert additional information regarding billing, such as addresses, special billing instructions, etc.”;
transmitting the billing statement to a wearer of the eyewear (Keane, [col. 16, ln. 5-25]), “Referring to FIG. 22, a drop down "File" menu 2202 is shown. In addition to standard functions provided under the Microsoft Windows system, the system provides the following additional functions. The “Print" option allows the system to print a "job ticket." The job ticket is effectively a printed screen shot of the electronic form 300, but with frame shape data included (shown in FIG. 23). The frame shape may be used by some ECPs because it includes lens marking instructions. The user may then use the printed job ticket for record keeping purposes. A "Frame Packing Slip" prints a form, similar to a screen shot of a completed form to wrap around a frame that may be sent later to a lab to whom electronic orders had previously been placed. This allows the lab to readily unite the frame with the order pending in that lab”.


Referring to Claim 9, the combination of Keane in view of Lorentz teaches the computer-implemented method of claim 1. Keane further teaches: 
wherein generating the electronic file comprises:
obtaining information indicative of at least one of a lens style, lens color, lens coating, and lens material of lenses of the eyewear (Keane, [col. 13, ln. 28-35]), “When the operator selects a package in the package field 1002, the system not only ensures that the operator selects products and options provided by the selected lab, but also ensures that the product combination is available under the particular package program. The system may thus check for compatibility under the program for the following fields: lens style, lens material, lens color, lens coats, lens tints and frame”; (Keane, [col. 9, ln. 30-60]), “A lens section 312 likewise includes many standard fields for specifying lenses for the prescription. Such fields include a lens style, lens material and lens color…”; and 
storing the information indicative of the at least one of the lens style, lens color, lens coating, and lens material of the lenses of the eyewear on the electronic file (Keane, [col. 7, ln. 37-40), “the database 230 stores all data regarding each lab using the electronic order entry system, and all valid combinations of products that an operator may order”.
Referring to Claim 10, the combination of Keane in view of Lorentz teaches the computer-implemented method of claim 1. Keane further teaches: 
wherein generating the electronic file comprises:
obtaining prescription information of a wearer of the eyewear (Keane, [col. 8, ln. 39-42]), “Referring to FIGS. 3 through 18, representative computer displays or web pages will now be described with respect to entering an order, which in the depicted example, is for an eyewear 
storing the prescription information of the wearer on the electronic file (Keane, [col. 7, ln. 37-40), “the database 230 stores all data regarding each lab using the electronic order entry system, and all valid combinations of products that an operator may order”; (Keane, [col. 17, ln. 60-67]).

Referring to Claim 11, the combination of Keane in view of Lorentz teaches the computer-implemented method of claim 1. Keane further teaches:
further comprising:
determining a condition of the eyewear if the eyewear is not ready for shipping; and  generating an indication of the condition of the eyewear (Keane, [col. 7, ln. 35-50]), “database 230 may have a "prescription in process" database representing all orders produced by the user computers 222 and executed on by the lab computers 227, as well as current executable program updates for order entry, current lab product selections provided by labs running the lab computers, and job status databases provided by the lab computers that reflect current status of pending orders or "jobs"”; (Keane, [col. 9, ln. 10-25]), “electronic form 300 includes additional information regarding lenses and order status”; (Keane, [col. 12, ln. 35-40]), “electronic form 300 includes buttons to permit order entry and status checking”; (Keane, col. 12, ln. 40-50]), “order look-up button 346 allows the operator to request status on pending orders”.



Referring to Claim 12, Keane teaches: 
An order processing system, comprising:
a storage medium comprising order information indicative of an order to assemble an eyewear at an eyewear processing facility (Keane, [col. 8, ln. 20-30]; [col. 8, ln. 3-7]);
a processor operable to (Keane, [col. 5, ln. 54]-[col. 6, ln. 6]):
query at least one remote system communicatively connected to the order processing system to obtain up-to-date pricing information of the eyewear (Keane, [col. 17, ln. 59-63]), “The user may also click a refresh button 2906 to refresh the screen if changes have been made. As shown, each record is listed with the following data fields… lab invoice”; and 
provide the electronic file to an order origination facility where the order is first received (Keane, [col. 15, ln. 20-27]), “the process 1900, via the user computer receives user input that the order is complete and is to be transmitted to the selected lab. Once the lab computer 227 receives the electronic order, it retrieves from its database (not shown) the status of orders pending for the particular account specified in the account field 306. Status information regarding these pending orders is then transmitted back to the user computer 222”.
Claim 12 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Referring to Claim 13 the combination of Keane in view of Lorentz teaches the system of claim 12. Keane further teaches:  
wherein the processor is further operable to communicate with different order origination facilities that are remote from the processing facility to simultaneously process at least one additional orders to assemble at least one additional eyewear (Keane, Fig. 7; Fig. 

Referring to Claim 16, the combination of Keane in view of Lorentz teaches the computer-implemented method of claim 1. Keane further teaches:
further comprising:
assembling the multiple eyewear based on the multiple orders (Keane, Fig 2B), 222 “User Computer”; 227 “Lab Computer”; (Keane, [col. 1, ln. 20-25]), “disclosure relates generally to computer systems and methods for remotely communicating complex orders to third parties, such as eye wear prescriptions to manufacturers or lens processing labs”; (Keane, [col. 7, ln. 35-50]), “database 230 may have a "prescription in process" database representing all orders produced by the user computers 222 and executed on by the lab computers 227, as well as current executable program updates for order entry, current lab product selections provided by labs running the lab computers, and job status databases provided by the lab computers that reflect current status of pending orders or "jobs"”.

Referring to Claim 17, the combination of Keane in view of Lorentz teaches the computer-implemented method of claim 1. Keane teaches electronically ordering eyewear for manufacturing (see col. 4, ln. 47-58), but Keane does not explicitly teach: 
wherein the labels are attached proximate to components of the multiple orders.
However Lorentz teaches: 
wherein the labels are attached proximate to components of the multiple orders (Lorentz, [0027]), “The RFID tags of RFID tagged items 14 may be affixed to an actual item to be processed, or to a container that holds the item or items produced in the manufacturing process”; (Lorentz, [0045]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the manufacturing of ordered eyewear in Keane to include the label limitation as taught by Lorentz. The motivation for doing this would have been to improve the method of remotely communicating eye wear prescriptions to manufacturers or lens processing labs in Keane (see col. 1, ln. 15-17) to efficiently include the results of monitoring the manufacturing process and store information within the RFID-tagged items as the items are processed (see Lorentz par. 0025).

Claims 4, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Keane et al., U.S. Patent No. 7,188,082 [hereinafter Keane], in view of Lorentz et al., U.S. Publication No. 2008/0218354 [hereinafter Lorentz], and further in view of Shinbo, U.S. Publication No. 2004/0015412 [hereinafter Shinbo]. 

Referring to Claim 4, the combination of Keane in view of Lorentz teaches the computer-implemented method of claim 1. Keane manufacturers may offer promotions (see col. 13, ln. 19), but the combination of Keane in view of Lorentz does not explicitly teach: 
wherein generating the up-to-date invoice of the eyewear comprises:
determining a base price of the eyewear;
obtaining one or more qualifying promotions; and
applying the one or more qualifying promotions to the base price of the eyewear.
However Shinbo teaches: 
wherein generating the up-to-date invoice of the eyewear comprises:
determining a base price of the eyewear (Shinbo, [0015]), “when merchandise sold to a pre-registered user has a set merchandise code that can be used to specify the merchandise on a normal sales network, and information of a second sales price is received from the user over a network, such as the Internet, of the merchandise on another pre-registered sales network that is lower than the first sales price at the time the merchandise was sold, the sales price charged to the user is changed from the first sales price to the second sales price, and billed to the user”; (Shinbo, [0016]), “where changing the sales price from the first sales price at the time the merchandise was sold to a second sales price according to information from the user is performed when the price is greater (higher) than a preset sales price”;
obtaining one or more qualifying promotions (Shinbo, [0015]; [0016]); and 
applying the one or more qualifying promotions to the base price of the eyewear  (Shinbo, [0015]; [0016]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the promotions in Keane to include the price and promotion limitations as taught by Shinbo. The motivation for doing this would have been to improve the method of remotely communicating eye wear prescriptions to manufacturers or lens processing 

Referring to Claim 6, the combination of Keane in view of Lorentz in view of Shinbo teaches the computer-implemented method of claim 4. Keane further teaches: 
wherein at least one component of the eyewear is supplied by a third party vendor, and wherein generating the up-to-date invoice of the eyewear comprises:
querying the third party vendor for pricing information and qualifying promotions of the at least one component, wherein the up-to-date invoice of the eyewear is generated based on the pricing information and the qualifying promotions of the at least one component (Keane, Fig. 16, [col. 13, ln. 35-55]), “referring to FIG. 16, when the operator selects the frame select button 320, the system provides a frame option box 1602. The frame option box allows the operator to select whether the lab is to supply the frame (option "S"), whether the order applies to lenses only (option "L"), or whether the operator will later send the frame (option "N"). If the lab is to supply the frame (options "S"), then the system presents to the operator a frame vendor menu 1604. Based on the manufacturer selected, the system presents a vendor's product menu 1606, a frame eye size menu 1608, a bridge size menu 1610, a color menu 1612, a temple size menu 1616, and a temple style menu 1616”; (Keane, [col. 18, ln. 35-55]), “Likewise, while not shown, lens manufacturers may similarly provide links to their web sites or other information within the lens manufacturer menu 404. Alternatively, or additionally, lens manufacturers, frame manufacturers, or other vendors of materials and services provided under the order entry screens shown herein may provide pop-up ads. Such pop-up ads may be in separate windows displayed over a currently displayed window. Such ads may provide additional 

Referring to Claim 14, the combination of Keane in view of Lorentz in view of Shindo teaches the system of claim 12. Keane manufacturers may offer promotions (see col. 13, ln. 19), but the combination of Keane in view of Lorentz does not explicitly teach: 
the processor is further operable to:
determine a base price of the eyewear;
obtain one or more qualifying promotions;
apply the one or more qualifying promotions to the base price of the eyewear to generate the up-to-date invoice of the order.
However Shindo teaches: 
the processor is further operable to:
determine a base price of the eyewear (Shinbo, [0015]), “when merchandise sold to a pre-registered user has a set merchandise code that can be used to specify the merchandise on a normal sales network, and information of a second sales price is received from the user over a network, such as the Internet, of the merchandise on another pre-registered sales network that is lower than the first sales price at the time the merchandise was sold, the sales price charged to the user is changed from the first sales price to the second sales price, and billed to the user”; 
obtain one or more qualifying promotions (Shinbo, [0015]; [0016]); and 
apply the one or more qualifying promotions to the base price of the eyewear to generate the up-to-date invoice of the order (Shinbo, [0015]; [0016]); (Shindo, [0076]), “An invoice is sent to the user 90 according to the changed sales prices”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the promotions in Keane to include the price and promotion limitations as taught by Shinbo. The motivation for doing this would have been to improve the method of remotely communicating eye wear prescriptions to manufacturers or lens processing labs in Keane (see col. 1, ln. 15-17) to efficiently include the results of providing the most suitable eyewear from the aspect of cost to the use (see Shinbo par. 0085).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Keane et al., U.S. Patent No. 7,188,082 [hereinafter Keane], in view of Lorentz et al., U.S. Publication No. 2008/0218354 [hereinafter Lorentz], in view of Shinbo, U.S. Publication No. 2004/0015412 [hereinafter Shinbo], and further in view of Bilinn et al., U.S. Patent No. 6,058,373 [hereinafter Bilinn]. 

Referring to Claim 5, the combination of Keane in view of Lorentz in view of Shinbo teaches the computer-implemented method of claim 4. Keane teaches electronically ordering eyewear for manufacturing (see col. 4, ln. 47-58), but Keane does not explicitly teach: 
further teaches: 
wherein generating the up-to-date invoice of the eyewear further comprises:
obtaining, from at least one external system, tax and shipping cost of the eyewear; and 
applying the tax and shipping cost of the eyewear to the base price of the eyewear.
However Bilinn teaches:
further teaches: 
wherein generating the up-to-date invoice of the eyewear further comprises:
obtaining, from at least one external system, tax and shipping cost of the eyewear (Bilinn, Fig. 15), 1520, “Shipping Stage”, 1522, “Handling Stage”, 1524, “Tax Stage”, 1526, “Order Total Stage” and related text; (Bilinn, [col. 2, ln. 55-70]), “Each key-value pair, in turn, contains a value and a key which identifies the value. In the order blackboard, the key-value pairs contain order properties such as the consumer's name, the consumer's address, the desired shipping address, the billing information, the order subtotal, the taxes, the order total, etc.”; and
applying the tax and shipping cost of the eyewear to the base price of the eyewear (Bilinn, Fig. 15), 1520, “Shipping Stage”, 1522, “Handling Stage”, 1524, “Tax Stage”, 1526, “Order Total Stage” and related text; (Bilinn, [col. 2, ln. 55-70]), “Each key-value pair, in turn, contains a value and a key which identifies the value. In the order blackboard, the key-value pairs contain order properties such as the consumer's name, the consumer's address, the desired shipping address, the billing information, the order subtotal, the taxes, the order total, etc.”. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Keane et al., U.S. Patent No. 7,188,082 [hereinafter Keane], in view of Lorentz et al., U.S. Publication No. 2008/0218354 [hereinafter Lorentz], and further in view of Capotosto et al., U.S. Publication No. 2006/0074729 [hereinafter Capotosto]. 

Referring to Claim 15, Keane teaches: 
A non-transitory machine-readable medium comprising instructions stored therein, which when executed by one or more processors, causes the one or more processors to perform operations comprising (Keane, [col. 6, ln. 49-59]), “The data storage devices 204 may include any type of computer-readable media that can store data accessible by the computer 200… for storing or transmitting computer-readable instructions”; (Keane, [col. 4, ln. 45-60]), “data storage devices 204 may include any type of computer-readable media that can store data accessible by the computer 200”:
obtaining a first order information indicative of a first order to assemble a first eyewear at an eyewear processing facility, wherein the first order is first received at a first order origination facility remote from the processing facility (Keane, Fig 2B, 222), “User Computer”; 227 “Lab Computer”; (Keane, Fig. 2B, [col. 6, ln. 60-67]), “Aspects of the invention may be practiced in a variety of other computing environments… the computer 200… is coupled to one or more lab computers 227 by way of a network 226…”; (Keane, [Col. 1, ln. 20-25], “disclosure relates generally to computer systems and methods for remotely communicating complex orders to third parties, such as eye wear prescriptions to manufacturers or lens processing labs”;  (Keane, [col. 7, ln. 23-26]), “The lab computers 227 may be associated with any manufacturer or service provider with which the user computer places an electronic order for specialized goods, services”;
obtaining a second order information indicative of a second order to assemble a second eyewear by an order processing system at the eyewear processing facility, wherein the second order is first received at a second order origination facility remote from the first order origination facility and the first order processing facility (Keane, Fig 2B, 222), “User Computer”; 227 “Lab Computer”; (Keane, Fig. 2B, [col. 6, ln. 60-67]), “Aspects of the invention may be practiced in a variety of other computing environments… the computer 200… is coupled to one or more lab computers 227 by way of a network 226…”; (Keane, [Col. 1, ln. 20-25],  Examiner considers “third parties” to sufficiently teach a first and second order origination facility; (Keane, [col. 7, ln. 23-26]), “The lab computers 227 may be associated with any manufacturer or service provider with which the user computer places an electronic order for specialized goods, services”, 
determining statuses of the first order and the second order (Keane, [col. 7, ln. 35-50]), “database 230 may have a "prescription in process" database representing all orders produced by the user computers 222 and executed on by the lab computers 227, as well as current executable program updates for order entry, current lab product selections provided by labs running the lab computers, and job status databases provided by the lab computers that reflect current status of pending orders or "jobs"”; (Keane, [col. 9, ln. 10-25]), “electronic form 300 includes additional information regarding lenses and order status”;
generating a first invoice of the first order if the first eyewear is ready for shipping (Keane, [col. 17, ln. 50]-[col. 18, ln. 10]), “each record is listed with the following data fields: a prescription number and patient, account and lab, status, lab invoice, and a job entered or ship date, with a number associated with the order record; (Keane, Fig. 32, [col. 18, ln. 56-57]), “a billing portion 3204 allows the operator to insert one or more billing entities with respect to a given order”;
generating a second invoice of the second order if the first eyewear is ready for shipping (Keane, [col. 17, ln. 50]-[col. 18, ln. 10]), “each record is listed with the following data fields: a prescription number and patient, account and lab, status, lab invoice, and a job entered or ship date, with a number associated with the order record; (Keane, Fig. 32, [col. 18, ln. 56-
generating a first and a second electronic file comprising the order information and the first invoice and the second invoice, respectively (Keane, [col. 7, ln. 40-47]), “…The database 230 may have a "prescription in process" database representing all orders… and job status databases provided by the lab computers that reflect current status of pending orders or "jobs"…”; (Keane, [col. 4, ln. 1-5]), “FIG. 19 is a flow diagram illustrating a process for generating an electronic order and transmitting it to a remote computer”; (Keane, [col. 17, ln. 50]-[col. 18, ln. 10], “each record is listed with the following data fields: a prescription number and patient, account and lab, status, lab invoice, and a job entered or ship date, with a number associated with the order record. 
Keane teaches electronically ordering eyewear for manufacturing (see col. 4, ln. 47-58), but Keane does not explicitly teach: 
wherein the order processing system is operable to control a conveyor belt to transport components of the eyewear to a processing point within the processing facility to assemble the eyewear, and wherein the order processing system is commutatively connected to sensors deployed along a processing path;
generating labels indicative of the first and the second orders, wherein the labels include optical machine-readable representations and content of the labels is dynamically updated while the eyewear is being assembled, wherein the labels are scanned by the sensors; and
arranging a processing queue of the first order relative to the second order based on the status and the order information of the first order relative to the second order.
However Lorentz teaches: 
wherein the order processing system is operable to control a conveyor belt to transport components of the eyewear to a processing point within the processing facility to assemble the eyewear, and wherein the order processing system is commutatively connected to sensors deployed along a processing path (Lorentz, [0028]), “As another example, RFID reader 16A may record to the RFID tag process parameters or other settings that were used or sensed during the process steps performed by node 12A… RFID-tagged item 14A is then transferred from node 12A to node 12B, e.g., by way of a conveyor”; (Lorentz, [0061]), “A processor 58 (e.g., a processing core or, more specifically, a CPU) within integrated circuit 44 of RFID tag 40 executes algorithms 50 that use the sensed parameters to generate or select process control instructions and/or parameters to be applied at one or more subsequent nodes (stages) of processing (98)”; 
generating labels indicative of the first and the second orders (Lorentz, [0022]), “… FIG. 1, manufacturing process 10 is shown in simplified form to include process nodes 12A-12C ("nodes 12") for processing radio frequency identification (RFID)-tagged items 14A-14C ("RFID-tagged items 14"). In other words, nodes 12 may be stations within a manufacturing process or assembly line where discrete process steps are performed relative to items 14…”; (Lorentz, [0024]), “the information carried by RFID-tagged items 14 may include process parameters, algorithms, control instructions or other information to direct the manufacturing process steps at each of nodes 12”, 
wherein the labels include optical machine-readable representations and content of the labels is dynamically updated while the eyewear is being assembled, wherein the labels are scanned by the sensors (Lorentz, [0022]), “… FIG. 1, manufacturing process 10 is shown in simplified form to include process nodes 12A-12C ("nodes 12") for processing radio frequency 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the manufacturing of ordered eyewear in Keane to include the conveyor belt, sensor and label limitations as taught by Lorentz. The motivation for doing this would have been to improve the method of remotely communicating eye wear prescriptions to manufacturers or lens processing labs in Keane (see col. 1, ln. 15-17) to efficiently include the results of improving both manufacturing and business process (see Lorentz par. 0026).

arranging a processing queue of the first order relative to the second order based on the status and the order information of the first order relative to the second order.
However Capotosto teaches: 
arranging a processing queue of the first order relative to the second order based on the status and the order information of the first order relative to the second order (Capotosto, [0062]), “More specifically, when a customer places an order 510, the order is review to determine whether the order is part of a managed deployment at step 810, if not then a normal ordering procedure is followed 812…The manufacturing system may then prioritize the order based upon the managed deployment status at step 830 and then the order is processed at step 840”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the manufacturing of ordered eyewear in Keane to include the queue limitations as taught by Capotosto. The motivation for doing this would have been to improve the method of remotely communicating eye wear prescriptions to manufacturers or lens processing labs in Keane (see col. 1, ln. 15-17) to efficiently include the results of integrating service delivery with a supply chain (see Capotosto par. 0002).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wildsmith et al. (EP 2679146 A1) – The method, system and apparatus involve a) obtaining at least one bare eye data measurement, habitual lens data measurement and/or fitting lens data measurement of the patient; b) providing the at least one bare eye data measurement, the habitual lens data measurement and/or the fitting lens data measurement to a free form custom lens manufacturing system; c) producing a customized lens using the free form custom lens manufacturing system; and d) providing the custom lens to the patient.

Bowers et al. (US 20160063770 A1) – The subject matter presented herein discloses labeling delivery items, such as a package or envelope, while moving on a conveyer and using a vertical positioning assembly to position at least one label applicator, which is fed from a roll of labeling linerless material. More particularly, the subject matter presented herein discloses systems, methods, and computer readable media for transferring data from delivery items to labels for application of the labels onto the delivery items.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624